Citation Nr: 0618245	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-00 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for fibrositis 
with migratory arthralgia, evaluated as 40 percent disabling 
from July 18, 2005, and 20 percent disabling prior to that 
date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel





INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1988. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In January 2005, the Board remanded this case for additional 
evidentiary development.  In a December 2005 rating decision, 
the originating agency granted an increased rating of 40 
percent, effective from July 18, 2005.  

The Board notes that, although the veteran requested a Board 
video conference hearing in his December 2002 substantive 
appeal (VA Form 9), the request was specifically withdrawn in 
a March 2004 letter, signed by his representative.  


FINDINGS OF FACT

1.  From July 18, 2005 to present, the veteran's fibrositis 
with migratory arthralgia has been manifested by widespread 
symptomatology that is constant and refractory to therapy.

2.  Prior to July 18, 2005, the veteran's fibrositis with 
migratory arthralgia was manifested by symptomatology that 
was neither constant nor refractory to therapy.




CONCLUSIONS OF LAW

1.  From July 18, 2005 to present, a rating in excess of 40 
percent is not warranted for fibrositis with migratory 
arthralgia.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5025 (2005).

2.  Prior to July 18, 2005, the criteria for a disability 
rating higher than 20 percent for fibrositis with migratory 
arthralgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5025 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected fibrositis with migratory arthralgia.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in December 2001, prior to its initial adjudication of 
the claim.  Although in that letter the originating agency 
did not specifically request the veteran to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain the evidence on 
the his behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession. 

In February 2005, after the initial adjudication of the 
claim, the RO sent the veteran another letter, which provided 
him with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession.  The claim was subsequently readjudicated in 
December 2005. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date an 
increased rating, the Board finds that there is no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that an increased 
rating is not warranted for the veteran's fibrositis with 
migratory arthralgia.  Consequently, no effective date will 
be assigned, so the failure to provide notice with respect to 
that element of the claim is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Fibromyalgia or fibrositis with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms, warrants a 20 percent rating where such 
symptoms are episodic, with exacerbations often precipitated 
by environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  If such 
symptoms are constant, or nearly so, and refractory to 
therapy, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.  This diagnostic code does not 
provide for a rating in excess of 40 percent.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2005) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2005) concerning weakened movement, excess fatigability, and 
incoordination are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).


Analysis

From July 18, 2005 to Present

The veteran is currently assigned a 40 percent rating for his 
fibrositis with migratory arthralgia under Diagnostic Code 
5025.  As noted above, this is the maximum rating available 
under that code.  The veteran does not suggest that another 
diagnostic code would be appropriate in this case, nor is the 
Board of the opinion that the disability would be more 
appropriately rated under another diagnostic code.  The 
veteran has suggested through his representative that an 
extra-schedular rating should be considered.  The Board will 
address that contention below.

The Board also notes that in a case such as this where the 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider 38 C.F.R. §§ 4.40 and 
4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Period Prior to July 18, 2005

For the period of this claim prior to July 18, 2005, the 
disability has been assigned a 20 percent rating under 
Diagnostic Code 5025.  The evidence of record prior to the 
July 18, 2005, VA examination report consists primarily of VA 
and private outpatient treatment reports, and a VA joints 
examination report dated in December 2001.  At that time, the 
veteran complained of pain in his right shoulder and both 
feet.  However, such symptoms could not be described as 
constant.  In fact, on range of motion testing, the veteran 
complained of pain only at the extremes of motion.  Indeed, 
the veteran's symptoms were not attributed to fibrositis or 
fibromyalgia, but to plantar fasciitis, Achilles tendonitis 
and degenerative changes of the shoulder.  

Similarly, in a December 2001 pain management note, the 
veteran's fibromyalgia was diagnosed by history only.  No 
current disability was identified.  The veteran had 
unrestricted motion of the right shoulder.  The veteran 
complained of jaw pain at that time; however, the Board notes 
that the veteran is separately service connected for temporal 
mandibular joint pain syndrome.  The veteran has also 
complained of back pain; however, impairment of the thoracic 
spine is also separately service connected.  Such symptoms 
will not be considered in evaluating the veteran's 
fibrositis.  See 38 C.F.R. § 4.14 (2005) [the evaluation of 
the same disability under various diagnoses is to be 
avoided].

The veteran has also complained of lumbar pain and radicular 
symptoms, which are not service connected and have not been 
medically distinguished from the service connected 
fibrositis.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  However, in a March 2004 
pain management note, the veteran reported that, following 
steroid injection performed two weeks prior, he had relief of 
pain that lasted for seven days.  At the time of the 
examination, he still had an approximately 25 percent 
reduction in pain, which was described as moderate in 
severity.  He also reported that symptoms could be alleviated 
by lying down or sitting.  In an April 2004 note, the veteran 
stated that his symptoms had improved and that "pain is not 
as continuous as prior."  Again, these findings indicate 
that the veteran's symptoms were neither constant in nature 
nor refractory to therapy.  

Occupational therapy notes show that by March 2005, the 
veteran was only reporting temporary pain relief from 
fibromyalgia.  This is consistent with a worsening of 
symptomatology over time, as reflected in the increased 
rating assigned as of July 2005.  Nevertheless, in January 
and March 2005, the veteran described his pain as a "mild 
aching," and he still reported relief of symptoms through 
stretching techniques and topical treatments.  

Based on the objective medical evidence, the Board finds that 
a 20 percent rating was properly assigned prior to July 2005.  
The evidence does not show that the veteran's symptoms were 
nearly constant or that they were refractory to therapy.  On 
the contrary, the evidence shows that the veteran did obtain 
relief of symptoms, if temporarily, from therapy and other 
treatments.  

The Board has considered the veteran's statements; however, 
he has primarily pointed to the presence of symptoms 
throughout the period on appeal, which is conceded, and he 
has also generally argued that a higher rating is warranted.  
He has not provided or identified evidence that shows that 
his symptoms were constant or nearly constant and refractory 
to therapy prior to July 18, 2005.  

The Board has also considered a statement submitted by the 
veteran's friend, B.O.F., Pharm. D., in May 2005, who 
generally attests to his knowledge of the veteran's 
complaints of pain and the effects of medication on the 
veteran.  However, the Board finds this letter less probative 
than the other medical evidence of record as the comments 
made by B.O.F. are quite general in nature, making no attempt 
to distinguish between and among the veteran's various 
disabilities.  He also did not report any findings that 
directly address the rating criteria.    

In sum, as the criteria for the next higher 40 percent rating 
have not been met, and are not more nearly approximated than 
those of the 20 percent level, the Board finds that a rating 
higher than 20 percent for fibrositis with migratory 
arthralgia is not in order.

The Board notes that in an November 2004 informal hearing, 
the veteran's representative requested that the veteran's 
feet be rated separately from his shoulders.  However, in 
this case, the veteran's feet symptoms have been attributed 
to a diagnosis of plantar fasciitis.  That condition is not 
service connected.  Accordingly, the Board does not believe 
that a separate evaluation for the feet is warranted.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an extra-
schedular disability rating is warranted upon a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

The record reflects that the veteran has not required 
frequent hospitalizations for his fibrositis with migratory 
arthralgia.  The record does not indicate such marked 
interference with employment as would render impractical the 
application of the schedular standards.  The July 2005 
examiner reported that the veteran is currently employed with 
the postal service in an administrative job.  While the 
examiner recommended that the veteran avoid prolonged 
standing or bending, there is no indication that the 
veteran's administrative position requires such activity.  
The veteran reported that he misses approximately three days 
per month due to medication induced drowsiness.  The Board 
acknowledges that the veteran's service-connected disability 
causes occupational impairment.  However, the disability 
rating already assigned is a recognition that his industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  There is no indication in the record 
that the average industrial impairment from the disability is 
in excess of that contemplated by the assigned evaluations.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

For the period from July 18, 2005 to present, a rating higher 
than 40 percent for fibrositis with migratory arthralgia is 
denied.

For the period prior to July 18, 2005, a rating higher than 
20 percent for fibrositis with migratory arthralgia is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


